DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-5 and 7-12 are pending and have been examined below.

Response to Arguments
Applicant's amendments with respect to the claim objections have been considered and are persuasive. The objections are withdrawn.

Applicant's amendments with respect to the claim interpretation under 35 USC 112f have been considered. The claims are no longer interpreted as invoking 35 USC 112f.

Applicant's arguments with respect to the rejections under 35 USC 112a and 112b, regarding the claim interpretation under 35 USC 112f, have been considered and are persuasive. The rejections are withdrawn.



Applicant's arguments with respect to 35 USC 102 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12 are rejected under 35 USC 103 as being unpatentable over US20160042650 ("Stenneth") in view of US20180052458 ("Tsuji").

Claim 1
Stenneth discloses a vehicle control system (abstract, 0034) comprising: a memory storing instructions (0007 memory); and one or more processors configured to execute the instructions (0048 processors) to:
learn, for each of types that are a result of classification, a model representing a driving property classified to corresponding one of types (Figs. 6-8, 0092 Using the above-described approach for driver movement capture, the exact driving behavior and sensor readings may be modeled for different vehicle activities.  a driving profile may be modeled and captured using machine learning or a simple n-dimensional table scheme. This driving profile may then be archived in an automotive cloud and fed to an autonomous vehicle.);
determining, by using the model learned for a type associated with a combination of values of the selected one or more attributes at time of driving of a control target vehicle, control information for driving (0103 a driving profile may be modeled and captured using machine learning or a simple n-dimensional table scheme. This driving profile may then be archived in an automotive cloud and fed to an autonomous vehicle.); and
control the target vehicle, based on the determined control information (0103 a driving profile may be modeled and captured using machine learning or a simple n-dimensional table scheme. This driving profile may then be archived in an automotive cloud and fed to an autonomous vehicle.).
Stenneth fails to explicitly disclose the processor configured to execute the instructions to perform the claimed selecting, classifying, and associating steps. However, Stenneth does disclose classifying data related to driving properties (0057, 0089). Furthermore, Tsuji teaches the processor configured to execute the instructions to:
select one or more attributes from accumulated data including driving properties each related to values of attributes relating to driving of a vehicle (0355 driver driving environment history may include an aggregation of behaviors selected while autonomous driving, and may include an aggregation of behaviors implemented while the driver was manually driving, Figs. 17-20, 0249 The building method of the clustering driver model includes preliminarily aggregating driving environment histories for a plurality of drivers, as illustrated in FIG. 16. Then, a plurality of drivers whose driving environment histories have a high degree of similarity, that is to say, a plurality of drivers who have similar driving operation tendencies, are grouped to build the driver model., 0248);
classify, by using the selected one or more attributes, the driving properties included in the data into types (0355 driver driving environment history may include an aggregation of behaviors selected while autonomous driving, and may include an aggregation of behaviors implemented while the driver was manually driving, Figs. 17-20, 0249 The building method of the clustering driver model includes preliminarily aggregating driving environment histories for a plurality of drivers, as illustrated in FIG. 16. Then, a plurality of drivers whose driving environment histories have a high degree of similarity, that is to say, a plurality of drivers who have similar driving operation tendencies, are grouped to build the driver model., Figs. 38 and 43, 0248);
associate each of the types with a combination of values of the selected one or more attributes for corresponding one of the types (0355 driver driving environment history may include an aggregation of behaviors selected while autonomous driving, and may include an aggregation of behaviors implemented while the driver was manually driving, Figs. 17-20, 0249 The building method of the clustering driver model includes preliminarily aggregating driving environment histories for a plurality of drivers, as illustrated in FIG. 16. Then, a plurality of drivers whose driving environment histories have a high degree of similarity, that is to say, a plurality of drivers who have similar driving operation tendencies, are grouped to build the driver model., Figs. 38 and 43, 0415);
Stenneth and Tsuji both disclose systems of controlling a vehicle based on classified and associated types of data related to driving properties and attributes. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Stenneth to include the teaching of Tsuji since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Stenneth and Tsuji would have made obvious and resulted in the subject matter of the claimed invention, specifically the claimed selecting, classifying, and associating steps as claimed.

Claim 2
Stenneth discloses wherein selection of the one or more attributes and classification using the selected one or more attributes are repeatedly performed based on performance of the model (0057 characterizing one or a plurality of driving attributes/parameters that may be used to characterize travel on a given segment of a roadway, 0042 methods in accordance with the present teachings further include (h) modifying the driving profile. For example, a driver profile stored in an automotive cloud may be updated--automatically or manually--by the collection of additional sensor data indicative of the driving style of the specific driver. The more driving samples that are collected per driver, the more accurately the driving behavior of that driver may be modeled).

Claim 3
Stenneth discloses wherein selection of the one or more attributes is repeatedly performed, based on a number of pieces of the data belonging to each of the types that are the result of classification (0079 if all of the collected data that was used to construct the driving profile for driver 1 was collected when the road was free of snow, the driving profile associated with driver 1 may be modified based on additional data collected when the road includes snow coverage. In some embodiments, driver 1 may manually trigger further data collection. Alternatively or in addition, the system may automatically sense that data for a current weather condition (e.g., snow on the road) does not yet exist, thereby automatically activating driving profile modification.).

Claim 4
Stenneth discloses wherein the driving properties are classified, by using at least one of a speed, an acceleration rate, and a position on a driving road of a vehicle that are included in the data as each of the driving properties (0057 Representative parameters that may be used to define an EDB include but are not limited to speed, direction, acceleration, sinuosity (e.g., the degree of weaving associated with a vehicle's forward trajectory)).

Claim 5
 a driving profile) relating to the control target vehicle and the model learned for the type (Table 1, 0103 a driving profile may be modeled and captured using machine learning or a simple n-dimensional table scheme. This driving profile may then be archived in an automotive cloud and fed to an autonomous vehicle.).

Claim 7
Stenneth discloses wherein the one or more processors is-are further configured to execute the instructions to: receive changes of the type (0042 driver profile) relating to the control target vehicle and the model learned for the type (0042 a driver profile stored in an automotive cloud may be updated--automatically or manually--by the collection of additional sensor data indicative of the driving style of the specific driver. The more driving samples that are collected per driver, the more accurately the driving behavior of that driver may be modeled, and control the control target vehicle based on the received changes (0034 a method for personalized driving of autonomously driven vehicles in accordance with the present teachings includes: (a) downloading at least a portion of a driving profile to a vehicle, wherein the vehicle is configured for autonomous driving and wherein the driving profile is associated with a specific driver; and (b) executing one or a plurality of operating instructions prescribed by the driving profile, such that the vehicle is operable in a driving style imitative of the specific driver).

Claim(s) 8, 9 and 10 
.

Claims 11 and 12 are rejected under 35 USC 103 as being unpatentable over Stenneth in view of Tsuji, in further view of US20090299496 ("Cade")

Claim 11
Stenneth fails to disclose wherein, the selection of the one or more attributes and classification using the selected one or more attributes are repeatedly performed, until accuracy of the model satisfies a predetermined condition. However, Stenneth does disclose determining, by using the model learned for a type associated with a combination of values of the selected one or more attributes at time of driving of a control target vehicle, control information for driving (0103 a driving profile may be modeled and captured using machine learning or a simple n-dimensional table scheme. This driving profile may then be archived in an automotive cloud and fed to an autonomous vehicle.). Furthermore, Cade teaches a control system for an autonomous vehicle (0026 control of an autonomous vehicle), including wherein, the selection of the one or more attributes and classification using the selected one or more attributes are repeatedly performed, until accuracy of the model satisfies a predetermined condition (0036 Rules stored in the control rule set 125 are defined, preferably, on the basis of so-called "sample states" defined as being a set of samples from the probability of the state of the system model 120, intended to provide a sufficiently accurate description of the system 110 to be controlled.).


Claim 12
Stenneth fails to disclose wherein, the selection of the one or more attributes is repeatedly performed, until balance between numbers of pieces of the data belonging to respective types satisfies a predetermined condition. However, Stenneth does disclose determining, by using the model learned for a type associated with a combination of values of the selected one or more attributes at time of driving of a control target vehicle, control information for driving (0103 a driving profile may be modeled and captured using machine learning or a simple n-dimensional table scheme. This driving profile may then be archived in an automotive cloud and fed to an autonomous vehicle.). Furthermore, Cade teaches a control system for an autonomous vehicle (0026 control of an autonomous vehicle), including wherein, the selection of the one or more  Rules stored in the control rule set 125 are defined, preferably, on the basis of so-called "sample states" defined as being a set of samples from the probability of the state of the system model 120, intended to provide a sufficiently accurate description of the system 110 to be controlled.).
	Stenneth and Cade both disclose systems for controlling an autonomous vehicle based on inputs and modeling. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Stenneth to include the teaching of Cade since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Stenneth and Cade would have made obvious and resulted in the subject matter of the claimed invention, specifically wherein, the selection of the one or more attributes is repeatedly performed, until balance between numbers of pieces of the data belonging to respective types satisfies a predetermined condition.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Krishnan Ramesh, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663